           Case 4:18-cv-05999-JSW Document 51 Filed 08/05/19 Page 1 of 4



     Joseph Lavi, Esq. (State Bar No. 209776)
1    jlavi@lelawfirm.com
     Jordan D. Bello, Esq. (State Bar No. 243190)
2    jbello@lelawfirm.com
     Vincent C. Granberry, Esq. (State Bar No. 276483)
3    vgranberry@lelawfirm.com
     Anwar D. Burton, Esq. (State Bar No. 253504)
4    aburton@lelawfirm.com
     LAVI & EBRAHIMIAN, LLP
5    8889 W. Olympic Blvd., Suite 200
     Beverly Hills, California 90211
6    Telephone: (310) 432-0000
     Facsimile: (310) 432-0001
7
     Attorneys for PLAINTIFF DEREK L. MCGHEE,
8    on behalf of himself and others similarly situated.

9                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
10

11
     DEREK L. MCGHEE, on behalf of himself and             Case No.: 18-cv-05999-JSW
12   others similarly situated,
              PLAINTIFF,                                   CLASS ACTION
13
     vs.                                                   PLAINTIFF’S OPPOSITION TO
14                                                         DEFENDANTS’ ADMINISTRATIVE
                                                           MOTION TO CONSIDER WHETHER
15
     TESORO REFINING & MARKETING                           CASES SHOULD BE RELATED
     COMPANY LLC; ANDEAVOR; ANDEAVOR                       PURSUANT TO LOCAL RULE 3-12
16
     LOGISTICS LP; and DOES 1 to 100, inclusive,
17
              DEFENDANTS.
18

19            TO THE HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL OF

20   RECORD: PLEASE TAKE NOTICE that, pursuant to United States District Court, Northern

21   District of California Civil Local Rule 3-12(e), Plaintiff Derek L. McGhee (“Plaintiff”) hereby

22   opposes, Defendants Tesoro Refining & Marketing Company LLC, Andeavor, and Andeavor

23   Logistics LP’s (collectively “Defendants’”) Administrative Motion to Consider whether the instant

24   case and Janice Wood, et al v. Marathon Refining Logistics Services LLC, United States District Court

25   for the Northern District of California, Case No. 3:19-cv-04287 (“the Wood matter”) should be

26   Related Pursuant to Local Rule 3-12 (“Motion”). Plaintiff’s Opposition is being timely filed pursuant

27   to Northern District of California Civil Local Rules 3-12(e) and 7-11.

28
             PLAINTIFF’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER
                  WHETHER CASES SHOULD BE RELATED PURSUANT TO LOCAL RULE 3-12
                                                1
           Case 4:18-cv-05999-JSW Document 51 Filed 08/05/19 Page 2 of 4




1    I.       The Instant Matter
2             On August 17, 2018, Plaintiff Derek McGhee filed the instant putative wage and hour class
3    against in the Contra Costa Superior Court alleging claims for: 1) failure to pay minimum wage for
4    all hours worked; 2) failure to authorize or permit legally-required meal periods; 3) failure to authorize
5    or permit legally-required rest periods; 4) failure to provide complete and accurate wage statements;
6    5) failure to timely pay wages upon separation of employment; and 5) unfair competition against
7    Defendants Tesoro Refining & Marketing Company LLC, Andeavor, and Andeavor Logistics LP’s
8    (collectively “Defendants”) on behalf of all current and former hourly non-exempt employees
9    employed by Defendants in California. The facts underlying Plaintiff’s minimum wage claim are
10   fourfold: 1) Defendant failed to pay Plaintiff and class members minimum wage for “turnover time;”
11   2) Defendant failed to pay Plaintiff and class members minimum wage due rounding their punches;
12   3) Defendant failed to pay Plaintiff and class members minimum wage for donning and doffing
13   protective gear; and 4) ) Defendant failed to pay Plaintiff and class members minimum wage for
14   restricted time that they worked on-call. Plaintiff’s wage statement, waiting time penalty, and unfair
15   competition claims were derivate of the minimum wage, meal, and rest period claims.
16   II.      The Wood Matter
17            On June 24, 2019, the Wood matter, a putative wage and hour class action, was filed in the
18   Contra Costa Superior Court. The Plaintiffs in the Wood matter allege claims for 1) failure to pay
19   reporting time pay, 2) failure to pay all wages earned at termination; 3) failure to provide accurate
20   wage statements; and 4) unfair competition limited to current and former operators or maintenance
21   workers who worked on call for Defendant Marathon Refining Logistics Services LLC (“Marathon”)
22   out of Marathon’s Martinez, California facility. In the Wood matter, Plaintiffs’ reporting time pay is
23   based on the fact that Plaintiffs and class members worked standby shifts that required them to be
24   ready to be reached and respond to calls without Marathon paying standby time as required.
25   Plaintiffs’ claims for failure to pay all wages earned at termination, failure to provide accurate wage
26   statements, and unfair competition are all wholly derivative of Plaintiffs’ claims for Marathon’s
27   failure to pay reporting time pay.
28
             PLAINTIFF’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER
                  WHETHER CASES SHOULD BE RELATED PURSUANT TO LOCAL RULE 3-12
                                                2
            Case 4:18-cv-05999-JSW Document 51 Filed 08/05/19 Page 3 of 4



     III.      The Instant Matter and the Wood Matter Should Not be Related Pursuant to Northern
1
               District of California Civil Local Rule 3-12
2              A.     The Instant Matter and the Wood Matter Action Share No Common Defendant
3              As stated above instant matter is alleged against three separate Defendants: 1) Tesoro Refining
4    & Marketing Company LLC, 2) Andeavor, and 3) Andeavor Logistics LP. On the other hand, the
5    Wood matter is alleged against only one Defendant: Marathon Refining Logistics Services LLC who
6    is not only not a named Defendant in the instant matter, but an entity for whom Plaintiff McGhee
7    never worked. Therefore, these actions do not involve any of the same, let alone substantially the
8    same, parties such that relating the matters would be warranted pursuant to Northern District of
9    California Civil Local Rules 3-12(a)(1).
10          B.      The Instant Matter and the Wood Matter Action Share No Overlapping Primary
                    Claims Or Factual Basis Underlying Their Primary or Derivate Claims and,
11                  Consequently, Seek to Recover Distinct Damages
12             As detailed above, based on the claims alleged in the operative Compliant, Plaintiff seeks

13   unpaid minimum wages (based upon four separate factual theories of liability including failure to

14   pay for time worked on-call), meal period premium wages, and rest period premium wages, against

15   Defendant on his own behalf and on behalf of all current and former hourly non-exempt employees

16   employed by Defendants in California. The derivate claim for waiting time penalties is based entirely

17   upon Defendants’ failure to pay Plaintiff and class members minimum wage and meal and rest period

18   premium wages.

19             On the other hand, in the Wood matter, based on the claims alleged in the operative Complaint,

20   Plaintiffs seek to recover only reporting time pay based exclusively on Marathon’s requirement

21   Plaintiffs and class members work standby shifts that required them to be ready to receive calls as

22   well as penalties for inaccurate wage statements and waiting time based on this required on behalf of

23   current and former operators or maintenance workers who worked for Marathon out of its Martinez,

24   California facility.

25             For these reasons, these actions do not involve any of the same, let alone substantially the

26   same, transactions or events such that relating the matters would be warranted pursuant to Northern

27   District of California Civil Local Rules 3-12(a)(1).

28
              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER
                   WHETHER CASES SHOULD BE RELATED PURSUANT TO LOCAL RULE 3-12
                                                 3
           Case 4:18-cv-05999-JSW Document 51 Filed 08/05/19 Page 4 of 4



               C.     The Instant Matter and the Wood Matter Action Share Allege Distinct Putative
1
                      Classes
2              As mentioned throughout this Opposition, the putative class in the instant matter consists of
3    the following: “on behalf of all current and former hourly non-exempt employees employed by
4    Defendants Tesoro Refining & Marketing Company LLC, Andeavor, and Andeavor Logistics LP in
5    California;” whereas, the putative class in the Wood matter consists of the following: “current and
6    former operators or maintenance workers who worked on call for Defendant Marathon Refining
7    Logistics Services LLC (“Marathon”) out of Marathon’s Martinez, California facility.” Further,
8    because the Defendants and underlying claims are wholly distinct, the putative classes in each action
9    are wholly distinct.
10   IV.       Conclusion
11             Based on the foregoing, and because the instant matter and the Wood matter do not concern
12   the same parties, transactions, or events as required by Northern District of California Civil Local
13   Rules 3-12(a)(1), there will be no burdensome duplication of labor and expense or conflicting results
14   if these matters proceed before different Judges. For these reasons, Defendant’s Motion should be
15   denied.
16

17   Dated: August 5, 2019                          LAVI & EBRAHIMIAN, LLP

18
                                                    By:    /s/ Vincent C. Granberry
19
                                                           JOSEPH LAVI, ESQ.
20
                                                           JORDAN D. BELLO, ESQ.
                                                           VINCENT C. GRANBERRY, ESQ.
21                                                         ANWAR D. BURTON, ESQ.

22                                                         Attorneys for PLAINTIFF DEREK L.
                                                           MCGHEE and Other Class Members
23

24

25

26

27

28
             PLAINTIFF’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER
                  WHETHER CASES SHOULD BE RELATED PURSUANT TO LOCAL RULE 3-12
                                                4
